            Case 5:18-cr-00258-EJD Document 892-1 Filed 08/05/21 Page 1 of 2




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES

10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                 )   Case No. CR-18-00258-EJD
15                                             )
            Plaintiff,                         )   [PROPOSED] ORDER GRANTING MS.
16                                             )   HOLMES’ MOTION TO STRIKE IMPROPER
       v.                                      )   AND UNTIMELY EXPERT DISCLOSURE AND
17                                             )   TO PRECLUDE EXPERT OPINION
     ELIZABETH HOLMES and                      )   TESTIMONY OF DR. KINGSHUK DAS
18   RAMESH “SUNNY” BALWANI,                   )
                                               )   Hon. Edward J. Davila
19          Defendants.                        )
                                               )
20                                             )
                                               )
21                                             )

22

23

24

25

26

27

28 [PROPOSED] ORDER GRANTING MS. HOLMES’ MOTION TO STRIKE IMPROPER AND
   UNTIMELY EXPERT DISCLOSURE AND TO PRECLUDE EXPERT OPINION TESTIMONY OF
   DR. KINGSHUK DAS
   CR-18-00258-EJD
            Case 5:18-cr-00258-EJD Document 892-1 Filed 08/05/21 Page 2 of 2




 1          This Cause having come before the Court upon Defendant Elizabeth A. Holmes’ Motion to

 2 Strike Improper and Untimely Expert Disclosure and to Preclude Expert Opinion Testimony of Dr.

 3 Kingshuk Das. After due consideration of the filings, the governing law and the argument of the parties:

 4                 IT IS HEREBY ORDERED that Ms. Holmes’ motion is GRANTED.

 5                 IT IS FURTHER ORDERED that the government’s Rule 16 disclosure of Dr. Kingshuk

 6 Das is stricken.

 7                 IT IS FURTHER ORDERED that the government shall not elicit expert opinions from

 8 Dr. Das, and that Dr. Das is precluded from offering any expert opinions at trial.

 9                    IT IS SO ORDERED.

10

11 Dated: _____________

12

13                                                                      Hon. Edward J. Davila
                                                                        United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27 [PROPOSED] ORDER GRANTING MS. HOLMES’ MOTION TO STRIKE IMPROPER AND
   UNTIMELY EXPERT DISCLOSURE AND TO PRECLUDE EXPERT OPINION TESTIMONY OF
28 DR. KINGSHUK DAS
   CR-18-00258 EJD
                                    1
